576 N.W.2d 740 (1998)
In re Petition for DISCIPLINARY ACTION AGAINST J.C. PEGG, an Attorney at Law of the State of Minnesota.
No. C9-98-372.
Supreme Court of Minnesota.
April 20, 1998.

ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent J.C. Pegg has committed professional conduct warranting public discipline, namely neglect in representing clients regarding a dispute they had with a company which had done work on their home, non-cooperation *741 with the Director in his investigation of the client matter, and allegations of intentional misrepresentations which were later withdrawn by the Director; and
WHEREAS, respondent waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), withdraws his answer to the petition and unconditionally admits the allegations of the petition regarding the client neglect and noncooperation and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is a public reprimand and unsupervised probation for a period of 2 years upon the following conditions:
a. Respondent shall cooperate fully with the Director's office in its efforts to monitor compliance with this probation and promptly respond to the Director's correspondence by the due date. Respondent shall cooperate with the Director's investigation of any allegations of unprofessional conduct which may come to the Director's attention. Upon the Director's request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
b. Respondent shall abide by the Minnesota Rules of Professional Conduct.
c. Respondent has stated his intention to cease the active practice of law. Respondent shall wind up his law practice by closing or, with his client's permission, referring any remaining files to another attorney by July 1, 1998. Respondent shall provide the Director proof of closing or referral.
d. If respondent decides to resume the active practice of law at any time during the period of this probation, respondent shall provide notice to the Director at least 30 days prior to accepting any client, and this probation shall become supervised by a Minnesota licensed attorney acceptable to the Director and upon further conditions to be determined and approved by the Court, and
WHEREAS, this court has independently reviewed the record and approves the jointly recommended discipline,
IT IS HEREBY ORDERED that respondent J.C. Pegg is publicly reprimanded and is placed on unsupervised probation for 2 years on the jointly agreed-to conditions set out above.
             BY THE COURT
             /s/ Alan C. Page
                 Alan C. Page
                 Associate Justice